Citation Nr: 0701638	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  03-29 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for 
impotence. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating determination of 
the Hartford, Connecticut, Department of Veterans Affairs 
(VA) Regional Office (RO).   The Board notes that this rating 
determination granted entitlement to special monthly 
compensation based on the loss of use of a creative organ 
effective December 30, 1999.

The veteran appeared at a hearing before a local hearing 
officer at the RO in January 2004, and at a videoconference 
hearing before the undersigned in April 2005.  The 
transcripts of these hearings are of record.

In January 2006 the Board remanded this issue for further 
development.

The Board also notes that the veteran has additional claims 
still open regarding a claim for depression and peripheral 
vascular disease.  These issues are still under development 
and are not currently before the Board.


FINDING OF FACT

The service connected erectile dysfunction is manifested by 
loss of erectile power with no penis deformity at any time 
since the effective date of service connection. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.115(b), 
Diagnostic Code 7522 (2006). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Once service connection is established, the claim is 
substantiated and further VCAA notice with regard to 
downstream issues, such as the initial evaluation, is 
unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Nonetheless, in a letter dated October 2002, the RO informed 
the veteran of the medical and other evidence needed to 
substantiate his claims for service connection, what medical 
or other evidence he was responsible for obtaining, and what 
evidence VA would undertake to obtain.  The letter also 
informed the veteran that he was to provide VA information 
describing additional information or the information itself.  
This notice served to tell him to submit relevant records in 
his possession.  

The October 2002 notice was provided prior to the January 
2003 initial decision on the claim.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, at 486.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  However, the veteran did not receive notice 
about the evidence needed to establish a rating or notice 
regarding an effective date until the August 2006 
supplemental statement of the case.  Since the claim for a 
compensable evaluation is being denied, no rating is being 
given and no effective date is being set.  He is, therefore, 
not prejudiced by the delayed notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
AOJ, the Board must consider whether the veteran has been 
prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Additionally, per the January 2006 remand instructions, the 
veteran underwent comprehensive VA examinations in January 
2006 and July 2006.  

Therefore, the facts relevant to the veteran's claims have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Applicable law and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under Diagnostic Code 7522, deformity of the penis, with loss 
of erectile power, warrants a 20 percent evaluation and 
consideration of special monthly compensation.  There is no 
code for loss of erectile power alone.  In other words, loss 
of erectile power without a penis deformity does not warrant 
a compensable rating (aside from the special monthly 
compensation, which has already been granted in this case).  
38 C.F.R. § 4.115(b), Diagnostic Code 7522 (2006). 

Factual Background

The veteran underwent a VA examination in December 2002.  The 
veteran reported not having an erection for the past three 
years.  The diagnosis was diabetes mellitus Type II with 
erectile dysfunction.  The examiner stated that the veteran 
has had frequency and erectile dysfunction.

In January 2006, the veteran reported to the West Haven, 
Connecticut VA Medical Center (VAMC) with complaints of 
testicular swelling and abdominal girth.  The veteran also 
reported gaining forty-five pounds in the last two months 
with most of the weight gain occurring in the last few days.  
Examinations concluded that an increase in capillary 
hydrostatic pressure 2/2 was likely and therefore right sided 
heart failure was likely.

On VA examination in January 2006, the examiner noted that 
the veteran's claims file was not available.  The veteran 
reported erectile dysfunction for the past seven years.  The 
veteran was currently hospitalized for penile and scrotal 
swelling that started six days prior to his examination.  He 
did not report any direct injury to the penis to cause 
mutilation or tissue loss.  

The veteran reported penile deformity.  The examiner noted 
that up until the current acute event which was most likely 
due to heart failure, the veteran had no physical injury to 
his penis.  The examiner concluded that while the veteran 
currently had penile deformity, it was less likely from the 
service-connected diabetes mellitus Type II and more likely 
from heart failure as tests demonstrated markedly elevated 
right sided heart pressures.

In July 2006, the veteran underwent another VA examination as 
his claims file was now available for review by the examiner.  
The veteran reported being impotent for the past five years 
as he was unable to attain an erection.  The veteran denied 
any surgery, deformity or trauma to his penis or scrotum.  He 
did however report scrotal and penile swelling a few months 
ago when he developed congestive heart failure.  This 
swelling resolved with treatment.  

On examination, the veteran's genitalia was essentially 
normal as there was no penile deformity, lesions, ulcers or 
swelling noted.  There was no testicular atrophy or 
tenderness or enlargement of the spermatic cord.

The diagnosis was erectile dysfunction secondary to diabetes 
mellitus.  There was no evidence of penile deformity noted on 
the examination.

Analysis

Erectile dysfunction has been rated noncompensably disabling 
for the entire appeal period under Diagnostic Code 7599-7522. 

Erectile dysfunction is currently manifested by loss of 
erectile power without any evidence of penis deformity.  The 
July 2006 VA examination concluded that there was no evidence 
of penile deformity.

While the veteran did have an episode of penile deformity the 
only competent medical opinion is that this deformity was 
unrelated to the service connected disability.  Buttressing 
this opinion is the fact that the penile deformity resolved 
with treatment of the non-service connected heart failure.  A 
compensable rating is therefore, not warranted during the 
period when a penile deformity was present.

The criteria for a schedular 20 percent rating under 
Diagnostic Code 7522 are not more nearly approximated.  This 
is because there has not been service connected deformity of 
the penis since the effective date of service connection.  It 
cannot be said that the criteria for a compensable rating are 
more nearly approximated, since half of the criteria for that 
evaluation are not met.  Special monthly compensation may be 
assigned for erectile dysfunction alone on the theory that it 
is analogous to the loss of a creative organ.  The RO has 
already assigned special monthly compensation effective 
December 30, 1999.

After considering all the evidence, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim for a 
compensable schedular disability rating for erectile 
dysfunction is therefore denied.

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App. 
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to require any, let alone frequent, periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227. See also 
VAOPGCPREC. 6-96. 


ORDER

Entitlement to an initial compensable evaluation for 
impotence is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


